Citation Nr: 0806918	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  97-32 727A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for macular changes, right 
eye.


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1976 to June 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Washington, District of Columbia Regional Office (RO) of the 
Department of Veterans Affairs (VA). The veteran's claim file 
was subsequently permanently transferred to the Pittsburgh, 
Pennsylvania RO.  In September 2005 the Board remanded the 
claim to the RO for additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  Macular changes in the right eye were contracted during 
the veteran's period of active duty.


CONCLUSION OF LAW

Macular changes in the right eye were incurred in active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. This may be 
accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions. Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence. Determinations as to service connection will be 
based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.38 C.F.R. § 3.303(a)

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d). 
 
In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Factual Background

In this case, a service treatment record from May 1995 
revealed good ocular health bilaterally.  In January 1996, 
the veteran complained of possible distortion and out-of-
focus sensation for the previous two months.  He stated that 
his visual acuities were good, but his vision in his right 
eye did not feel normal.  A service examiner noted the 
presence of a hard drusen in the veteran's right eye.  
Photographs of the veteran's right eye from January 1996 
showed a macular drusen and edema.  A June 1996 service 
treatment record revealed a macular drusen.

On VA examination with a private contract doctor in 
February 2003, it was noted that the veteran had a little 
deterioration in his right eye.  The examiner stated that it 
was a chronic, irreversible condition with no cure possible.  
A diagnosis of early stage macula degeneration, right eye, 
was given.  Private eye examinations from February 2003 and 
March 2005 noted the presence of macular drusen in the 
veteran's eyes bilaterally as well as macular deterioration.

In March 2007, the veteran underwent a VA fee-basis 
ophthalmological examination, performed overseas where the 
veteran resides.  The physician observed "retinal pigmentary 
(cystic?) degeneration, around the macular with pigmentation 
of the macular."  A diagnosis of retinal pigmentary 
(cystic?) degeneration right eye more than left eye was 
given.

A VHA doctor reviewed the claim file in October 2007 and 
opined that it was more likely than not that the veteran had 
some macular changes in both eyes and that the current level 
of vision was recorded as 20/20 in both eyes.  He further 
opined that drusen may have some pigmentary changes 
associated with them and as such it would be mere speculation 
to suggest from the medical record that the veteran had 
macular degeneration.

Analysis

The Board finds that the evidence of record clearly shows 
that the veteran has macular drusen.  Both the October 2007 
VHA physician and the private medical examiner agree that the 
veteran has a macular drusen in the right eye, and service 
treatment records show that a macular drusen was present 
during active service.  The Board further finds the evidence 
to be in relative equipoise regarding macular degeneration.  
While the October 2007 VHA opinion said that it would be mere 
speculation to say whether the veteran currently had any 
macular degeneration, private medical records from the time 
the veteran left active duty through the present state that 
the veteran has macular degeneration.  The Board finds the 
continuity of symptomatology between the veteran's active 
service and the present as demonstrated by the private 
treatment records persuasive regarding the service origins of 
the veteran's claimed macular changes.

Ultimately, the Board finds the private medical records to be 
persuasive.  While the October 2007 VHA physician was able to 
review the claims file, he did not actually examine the 
veteran.  The private medical examiner was familiar with the 
veteran, personally examined the veteran regularly and 
performed all necessary tests.  

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102 (2007).  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).  Here, the Board believes that the evidence is at 
least in equipoise and, resolving all reasonable doubt in 
favor of the veteran, service connection for an eye disorder 
is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 
3.303.


ORDER

Entitlement to service connection for macular changes, right 
eye is granted.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


